Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Response to Remarks
Rejection of claims 1-20 under 35 U.S.C 103:
	Applicants’ related remarks on pages 8-9, especially on page 9 regarding claim 1 and similar claims 8 and 15:

    PNG
    media_image1.png
    190
    634
    media_image1.png
    Greyscale

The examiner respectfully acknowledges the remarks presented by the Applicant in regards to the amended limitations within independent claim 1 and similarly claim 8 and 15, not taught by prior arts Harris, but based on the amendments made to these claims, these remarks/arguments are considered moot under new grounds of rejection as these amended limitations are now taught by prior arts Walker (US 2020/0374003) in view of Hyde et al. (US 2015/0304032). Further details on rejection of the claims is presented below. Furthermore, regarding dependent claims 2-7 (dependent on claim 1), 9-14 (dependent on claim 8) and 16-20 (dependent on claim 15), since the applicants’ remarks address the limitations within claims 1, 8 and 15, these remarks are also addressed based on the remarks presented within claims 1, 8 and 15 above.
				Claim Objection
Claims 6, 13 and 20 are objected to due to the following informalities:
Claim 6 states “further comprising tracking a recipient’s location”. Claim 6 depends on claim 1 which already states “according to a recipient’s location” in the preamble. Thus, claim 6 should state “tracking the recipient’s location”. 
Claim 13 states “track a recipient’s location”. Claim 13 depends on claim 8 which already states “according to a recipient’s location” in the preamble. Thus, claim 13 should state “track the recipient’s location”. 
Claim 20 state “track a recipient’s location”. Claim 20 depends on claim 15 which already states “according to a recipient’s location” in the preamble. Thus, claim 15 should state “track the recipient’s location”. 
Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2020/0374003) in view of Hyde et al. (US 2015/0304032).
Regarding claim 1, Walker teaches a computer implemented method for delivering information according to a recipient's location (using Fig. 5; paragraph [0066], FIG. 5 is a schematic block diagram illustrating a system), the method comprising: modulating an optical carrier according to a data set (paragraph [0067], lines 12-14, data represented by or carried by the selected optical signal to be received by receiver 14…; paragraph [0005], lines 8-11, Optical wireless communication…may be provided by modulating…one or more wavelength channels of the light produced by the luminaries…); transmitting the optical carrier in a first direction (Fig. 5, first direction of beam 28a towards element 24) from a source (Fig. 5, light beam 28 output from a source not shown; paragraph [0083], The position and/or orientation of the receiver and the transmitter may be relative to each other); altering a path of the optical carrier according to an optical carrier wavelength and the initial recipient location relative to the source (Fig. 5, the initial position of the receiver 14 before any change is the initial recipient location relative to the source; paragraph [0067], lines 8-12, The wavelength selective element 24 and control element 26 thereby operate to…direct the selected optical signal towards the photodetector 22 (altered path); paragraph [0071], lines 9-10, differential treatment of light based on wavelength; Fig. 6, paragraph [0068] states that Figs. 6, 7 and 8 “show specific examples of the wavelength selective element according to embodiments…may include a diffraction transmission grating, a diffraction reflection grating…” and Fig. 5 uses the diffractive element of Fig. 6 in order to select an optical signal and to direct the selected optical signal towards a receiver (described in paragraph [0067])); receiving recipient location information following movement of the recipient (paragraph [0083], The sensor signals used to generate control signals may be representative of a position and/or orientation of the receiver…The sensor signals may be representative of a movement of the receiver…); altering the optical carrier wavelength or optical carrier path according to the recipient location information (paragraph [0080], The controller may send further control signals to the control element to vary the property of the wavelength selective element to change the direction of the selected light beam…; paragraph [0100], lines 8-13, provide an adjustment to the direction of a light beam that was already selected…in response to movement of the detector…); and continuing to transmit the data set using the altered optical carrier wavelength or altered optical carrier path (paragraph [0100], lines 8-13, provide an adjustment to the direction of a light beam that was already selected…in response to movement of the detector i.e. continue to transmit using the altered path until another adjustment is needed; see also Fig. 12 at step 108 and 110 to adjust the wavelength selective element when there is a change in the measurement signal and step 104 to maintain the transmission using the adjusted property unless another change is measured; paragraph [0130], FIG. 12 shows a flowchart of a method implemented for the controller to vary or maintain a physical property of the wavelength-selective element over time to maintain alignment of the output beam with the detector; paragraph [0132], lines 1-5, At a second step 104, a determination of whether the signal has increased is made…If the comparison indicates that the signal has remained the same then the process continues back to step 102; paragraph [0135], Following steps 108 and 110, the process returns to step 102, where a further measurement of signal is made).
Although Walker teaches modulating an optical carrier according to a data set that is received by a specific receiver 14, Walker doesn’t explicitly teach that the data set has a direction dependent context associated with an initial recipient location relative to the source.
Hyde teaches an example of a visible light communication system (Fig. 1), wherein an optical carrier is modulated according to a data set that has a direction dependent context associated with an initial recipient location relative to a source (Fig. 1, receiver 7 has an initial recipient location (different from recipient 6), relative to source 1; paragraph [0037], lines 19-31, Transmitted light signals 4 and 8 are encoded with data and are depicted as a multipath transmissions, but may also be a direct transmission 9. In this instance, receivers 6 and 7 may receive different data streams according to different channels of data i.e. as can be seen in Fig. 1, data channel of data intended for receiver 7 is direction dependent based on the recipient location of receiver 7 (different from receiver 6) relative to source 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try and modify the transmission of modulated data set as taught by Walker and incorporate transmitting data comprising a direction dependent context as taught by Hyde so that the recipient can receive intended transmissions thereby providing an improved visible light communication system for transmitting and receiving optical data (Hyde: paragraph [0002] and paragraph [0035], lines 6-7).
 Regarding claim 2, Walker in view of Hyde teaches the computer implemented method according to claim 1, further comprising Walker teaching: modulating a plurality of optical carriers according to a plurality of data sets (Fig. 5, multiple optical carriers 28a-28n), each optical carrier modulated according to one data set, each optical carrier comprising a different wavelength (paragraph [0076], 4-7, different portions of the set of data may be encoded on different beams…); transmitting the plurality of optical carriers in the first direction (Fig. 5, first direction of beams 28a to 28n towards element 24); altering a path of each optical carrier according to an optical carrier's wavelength (paragraph [0078], lines 5-10, By controlling at least one physical property of the wavelength-selective element 24…The control element 26 thus allows data carried by different wavelength channels to be received by the receiver 14); and altering each optical carrier wavelength or optical carrier path according to the recipient location information (paragraph [0080], The controller may send further control signals to the control element to vary the property of the wavelength selective element to change the direction of the selected light beam…; Claim 16, an instruction selecting at least one of the wavelengths; movement of the OWC receiver apparatus or the source).
Regarding claim 3, Walker in view of Hyde teaches the computer implemented method according to claim 1, further comprising Walker teaching altering an optical carrier diffraction element according to the recipient location information (paragraph [0100], lines 8-18, to increase a received signal and/or in response to movement of the detector or source. Alternatively, the change of separation may change which light beam is selected to be directed to the detector. By controlling the pitch of the grating 32, corrections to direction of a selected light beam or a new selection of light beam may be performed. Although a temperature control element is described to control the pitch of the grating 32, in some embodiments, the pitch may alternatively be changed by pulling or compressing the grating 32).  
Regarding claim 4, Walker in view of Hyde teaches the computer implemented method according to claim 3, further comprising Walker teaching altering an angle of incidence between the optical carrier diffraction element and the optical carrier (paragraph [0100], temperature change of grating changes the pitch of the grating thereby changing the angle of the light; see also Figs. 13a and 13b; paragraphs [0137], the angle of incidence of incoming light changes).  
Regarding claim 5, Walker in view of Hyde teaches the computer implemented method according to claim 3, further comprising Walker teaching altering a surface of the optical carrier diffraction element (paragraph [0097], The control element controls the temperature of the grating 32 by heating or cooling. In further detail, the pitch of the grating 32, labelled d, is dependent on the temperature of the grating 32).  
Regarding claim 6, Walker in view of Hyde teaches the computer implemented method according to claim 1, further comprising Walker teaching tracking a recipient's location and altering the optical carrier wavelength or optical carrier path according to the recipient's location (paragraph [0083], The sensor signals may be representative of a movement of the receiver and/or the transmitter; paragraph [0130], FIG. 12 shows a flowchart of a method implemented for the controller to vary or maintain a physical property of the wavelength-selective element over time to maintain alignment of the output beam with the detector; paragraph [0132], lines 1-5, At a second step 104, a determination of whether the signal has increased is made…If the comparison indicates that the signal has remained the same then the process continues back to step 102; paragraph [0135], Following steps 108 and 110, the process returns to step 102, where a further measurement of signal is made).  
Regarding claim 7, Walker in view of Hyde teaches the computer implemented method according to claim 1, further comprising Walker teaching modulating a different optical carrier according to the data set and according to the recipient's location information (paragraph [0080], The controller may send further control signals to the control element to vary the property of the wavelength selective element to change…the transmitted wavelength …; paragraph [0100], lines 13-15, Alternatively, the change of separation may change which light beam is selected to be directed to the detector).  
Regarding claim 8, Walker teaches a computer program product for delivering information according to a recipient's location (using Fig. 5; paragraph [0066], FIG. 5 is a schematic block diagram illustrating a system), the computer program product comprising one or more computer readable storage devices and program instructions collectively stored on the one or more computer readable storage devices, the program instructions comprising: program instructions to modulate an optical carrier according to a data set (paragraph [0067], lines 12-14, data represented by or carried by the selected optical signal to be received by receiver 14…; paragraph [0005], lines 8-11, Optical wireless communication…may be provided by modulating…one or more wavelength channels of the light produced by the luminaries…); program instructions to transmit the optical carrier in a first direction (Fig. 5, first direction of beam 28a towards element 24) from a source (Fig. 5, light beam 28 output from a source not shown; paragraph [0083], The position and/or orientation of the receiver and the transmitter may be relative to each other); program instructions to alter a path of the optical carrier according to an optical carrier wavelength and the initial recipient location relative to the source (Fig. 5, the initial position of the receiver 14 before any change is the initial recipient location relative to the source; paragraph [0067], lines 8-12, The wavelength selective element 24 and control element 26 thereby operate to…direct the selected optical signal towards the photodetector 22 (altered path); paragraph [0071], lines 9-10, differential treatment of light based on wavelength; Fig. 6, paragraph [0068] states that Figs. 6, 7 and 8 “show specific examples of the wavelength selective element according to embodiments…may include a diffraction transmission grating, a diffraction reflection grating…” and Fig. 5 uses the diffractive element of Fig. 6 in order to select an optical signal and to direct the selected optical signal towards a receiver (described in paragraph [0067])); program instructions to receive recipient location information following movement of the recipient (paragraph [0083], The sensor signals used to generate control signals may be representative of a position and/or orientation of the receiver…The sensor signals may be representative of a movement of the receiver…); program instructions to alter the optical carrier wavelength or optical carrier path according to the recipient location information (paragraph [0080], The controller may send further control signals to the control element to vary the property of the wavelength selective element to change the direction of the selected light beam…; paragraph [0100], lines 8-13, provide an adjustment to the direction of a light beam that was already selected…in response to movement of the detector…); and continuing to transmit the data set using the altered optical carrier wavelength or altered optical carrier path (paragraph [0100], lines 8-13, provide an adjustment to the direction of a light beam that was already selected…in response to movement of the detector i.e. continue to transmit using the altered path until another adjustment is needed; see also Fig. 12 at step 108 and 110 to adjust the wavelength selective element when there is a change in the measurement signal and step 104 to maintain the transmission using the adjusted property unless another change is measured; paragraph [0130], FIG. 12 shows a flowchart of a method implemented for the controller to vary or maintain a physical property of the wavelength-selective element over time to maintain alignment of the output beam with the detector; paragraph [0132], lines 1-5, At a second step 104, a determination of whether the signal has increased is made…If the comparison indicates that the signal has remained the same then the process continues back to step 102; paragraph [0135], Following steps 108 and 110, the process returns to step 102, where a further measurement of signal is made).
Although Walker teaches modulating an optical carrier according to a data set that is received by a specific receiver 14, Walker doesn’t explicitly teach that the data set has a direction dependent context varying according to an initial recipient location relative to the source.
Hyde teaches an example of a visible light communication system (Fig. 1), wherein an optical carrier is modulated according to a data set that has a direction dependent context associated with an initial recipient location relative to a source (Fig. 1, receiver 7 has an initial recipient location (different from recipient 6), relative to source 1; paragraph [0037], lines 19-31, Transmitted light signals 4 and 8 are encoded with data and are depicted as a multipath transmissions, but may also be a direct transmission 9. In this instance, receivers 6 and 7 may receive different data streams according to different channels of data i.e. as can be seen in Fig. 1, data channel of data intended for receiver 7 is direction dependent based on the recipient location of receiver 7 (different from receiver 6) relative to source 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try and modify the transmission of modulated data set as taught by Walker and incorporate transmitting data comprising a direction dependent context as taught by Hyde so that the recipient can receive intended transmissions thereby providing an improved visible light communication system for transmitting and receiving optical data (Hyde: paragraph [0002] and paragraph [0035], lines 6-7).
Regarding claim 9, Walker in view of Hyde teaches the computer program product according to claim 8, the program instructions further comprising Walker teaching: program instructions to modulate a plurality of optical carriers according to a plurality of data sets (Fig. 5, multiple optical carriers 28a-28n), each optical carrier modulated according to one data set, each optical carrier comprising a different wavelength (paragraph [0076], 4-7, different portions of the set of data may be encoded on different beams…); program instructions to transmit the plurality of optical carriers in the first direction (Fig. 5, first direction of beams 28a to 28n towards element 24); program instructions to alter the path of each optical carrier according to an optical carrier's wavelength (paragraph [0078], lines 5-10, By controlling at least one physical property of the wavelength-selective element 24…The control element 26 thus allows data carried by different wavelength channels to be received by the receiver 14); and program instructions to alter each optical carrier wavelength or optical carrier path according to the recipient location information (paragraph [0080], The controller may send further control signals to the control element to vary the property of the wavelength selective element to change the direction of the selected light beam…; Claim 16, an instruction selecting at least one of the wavelengths; movement of the OWC receiver apparatus or the source).  
Regarding claim 10, Walker in view of Hyde teaches the computer program product according to claim 8, the program instructions further comprising Walker teaching program instructions to alter an optical carrier diffraction element according to the recipient location information (paragraph [0100], lines 8-18, to increase a received signal and/or in response to movement of the detector or source. Alternatively, the change of separation may change which light beam is selected to be directed to the detector. By controlling the pitch of the grating 32, corrections to direction of a selected light beam or a new selection of light beam may be performed. Although a temperature control element is described to control the pitch of the grating 32, in some embodiments, the pitch may alternatively be changed by pulling or compressing the grating 32).  
Regarding claim 11, Walker in view of Hyde teaches the computer program product according to claim 10, the program instructions further comprising Walker teaching program instructions to alter an angle of incidence between the optical carrier diffraction element and the optical carrier (paragraph [0100], temperature change of grating changes the pitch of the grating thereby changing the angle of the light; see also Figs. 13a and 13b; paragraphs [0137], the angle of incidence of incoming light changes).  
Regarding claim 12, Walker in view of Hyde teaches the computer program product according to claim 10, the program instructions further comprising Walker teaching program instructions to alter a surface of the optical carrier diffraction element (paragraph [0097], The control element controls the temperature of the grating 32 by heating or cooling. In further detail, the pitch of the grating 32, labelled d, is dependent on the temperature of the grating 32).  
Regarding claim 13, Walker in view of Hyde teaches the computer program product according to claim 8, the program instructions further comprising Walker teaching program instructions to track a recipient's location and alter the optical carrier wavelength or optical carrier path according to the recipient's location (paragraph [0083], The sensor signals may be representative of a movement of the receiver and/or the transmitter; paragraph [0130], FIG. 12 shows a flowchart of a method implemented for the controller to vary or maintain a physical property of the wavelength-selective element over time to maintain alignment of the output beam with the detector; paragraph [0132], lines 1-5, At a second step 104, a determination of whether the signal has increased is made…If the comparison indicates that the signal has remained the same then the process continues back to step 102; paragraph [0135], Following steps 108 and 110, the process returns to step 102, where a further measurement of signal is made).  
Regarding claim 14, Walker in view of Hyde teaches the computer program product according to claim 8, the program instructions further comprising Walker teaching program instructions to modulate a different optical carrier according to the data set and according to the recipient's location information (paragraph [0080], The controller may send further control signals to the control element to vary the property of the wavelength selective element to change…the transmitted wavelength …; paragraph [0100], lines 13-15, Alternatively, the change of separation may change which light beam is selected to be directed to the detector).  
Regarding claim 15, Walker teaches a computer system for delivering information according to a recipient's location (using Fig. 5; paragraph [0066], FIG. 5 is a schematic block diagram illustrating a system) the computer system comprising: one or more computer processors; one or more computer readable storage devices; and stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors, the stored program instructions comprising: program instructions to modulate an optical carrier according to a data set (paragraph [0067], lines 12-14, data represented by or carried by the selected optical signal to be received by receiver 14…; paragraph [0005], lines 8-11, Optical wireless communication…may be provided by modulating…one or more wavelength channels of the light produced by the luminaries…); program instructions to transmit the optical carrier in a first direction (Fig. 5, first direction of beam 28a towards element 24) from a source (Fig. 5, light beam 28 output from a source not shown; paragraph [0083], The position and/or orientation of the receiver and the transmitter may be relative to each other); program instructions to alter a path of the optical carrier according to an optical carrier wavelength and the initial recipient location relative to the source (Fig. 5, the initial position of the receiver 14 before any change is the initial recipient location relative to the source; paragraph [0067], lines 8-12, The wavelength selective element 24 and control element 26 thereby operate to…direct the selected optical signal towards the photodetector 22 (altered path); paragraph [0071], lines 9-10, differential treatment of light based on wavelength; Fig. 6, paragraph [0068] states that Figs. 6, 7 and 8 “show specific examples of the wavelength selective element according to embodiments…may include a diffraction transmission grating, a diffraction reflection grating…” and Fig. 5 uses the diffractive element of Fig. 6 in order to select an optical signal and to direct the selected optical signal towards a receiver (described in paragraph [0067])); program instructions to receive recipient location information following movement of the recipient (paragraph [0083], The sensor signals used to generate control signals may be representative of a position and/or orientation of the receiver…The sensor signals may be representative of a movement of the receiver…); program instructions to alter the optical carrier wavelength or optical carrier path according to the recipient location information (paragraph [0080], The controller may send further control signals to the control element to vary the property of the wavelength selective element to change the direction of the selected light beam…; paragraph [0100], lines 8-13, provide an adjustment to the direction of a light beam that was already selected…in response to movement of the detector…); and continuing to transmit the data set using the altered optical carrier wavelength or altered optical carrier path (paragraph [0100], lines 8-13, provide an adjustment to the direction of a light beam that was already selected…in response to movement of the detector i.e. continue to transmit using the altered path until another adjustment is needed; see also Fig. 12 at step 108 and 110 to adjust the wavelength selective element when there is a change in the measurement signal and step 104 to maintain the transmission using the adjusted property unless another change is measured; paragraph [0130], FIG. 12 shows a flowchart of a method implemented for the controller to vary or maintain a physical property of the wavelength-selective element over time to maintain alignment of the output beam with the detector; paragraph [0132], lines 1-5, At a second step 104, a determination of whether the signal has increased is made…If the comparison indicates that the signal has remained the same then the process continues back to step 102; paragraph [0135], Following steps 108 and 110, the process returns to step 102, where a further measurement of signal is made).
Although Walker teaches modulating an optical carrier according to a data set that is received by a specific receiver 14, Walker doesn’t explicitly teach that the data set has a direction dependent context associated with an initial recipient location relative to the source.
Hyde teaches an example of a visible light communication system (Fig. 1), wherein an optical carrier is modulated according to a data set that has a direction dependent context associated with an initial recipient location relative to a source (Fig. 1, receiver 7 has an initial recipient location (different from recipient 6), relative to source 1; paragraph [0037], lines 19-31, Transmitted light signals 4 and 8 are encoded with data and are depicted as a multipath transmissions, but may also be a direct transmission 9. In this instance, receivers 6 and 7 may receive different data streams according to different channels of data i.e. as can be seen in Fig. 1, data channel of data intended for receiver 7 is direction dependent based on the recipient location of receiver 7 (different from receiver 6) relative to source 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try and modify the transmission of modulated data set as taught by Walker and incorporate transmitting data comprising a direction dependent context as taught by Hyde so that the recipient can receive intended transmissions thereby providing an improved visible light communication system for transmitting and receiving optical data (Hyde: paragraph [0002] and paragraph [0035], lines 6-7).
Regarding claim 16, Walker in view of Hyde teaches the computer system according to claim 15, the program instructions further comprising Walker teaching: program instructions to modulate a plurality of optical carriers according to a plurality of data sets (Fig. 5, multiple optical carriers 28a-28n), each optical carrier modulated according to one data set, each optical carrier comprising a different wavelength (paragraph [0076], 4-7, different portions of the set of data may be encoded on different beams…); program instructions to transmit the plurality of optical carriers in the first direction (Fig. 5, first direction of beams 28a to 28n towards element 24); program instructions to alter the path of each optical carrier according to an optical carrier's wavelength (paragraph [0078], lines 5-10, By controlling at least one physical property of the wavelength-selective element 24…The control element 26 thus allows data carried by different wavelength channels to be received by the receiver 14); and program instructions to alter each optical carrier wavelength or optical carrier path according to the recipient location information (paragraph [0080], The controller may send further control signals to the control element to vary the property of the wavelength selective element to change the direction of the selected light beam…; Claim 16, an instruction selecting at least one of the wavelengths; movement of the OWC receiver apparatus or the source).  
Regarding claim 17, Walker in view of Hyde teaches the computer system according to claim 15, the program instructions further comprising Walker teaching program instructions to alter an optical carrier diffraction element according to the recipient location information (paragraph [0100], lines 8-18, to increase a received signal and/or in response to movement of the detector or source. Alternatively, the change of separation may change which light beam is selected to be directed to the detector. By controlling the pitch of the grating 32, corrections to direction of a selected light beam or a new selection of light beam may be performed. Although a temperature control element is described to control the pitch of the grating 32, in some embodiments, the pitch may alternatively be changed by pulling or compressing the grating 32).  
Regarding claim 18, Walker in view of Hyde teaches the computer system according to claim 17, the program instructions further comprising Walker teaching program instructions to alter an angle of incidence between the optical carrier diffraction element and the optical carrier (paragraph [0100], temperature change of grating changes the pitch of the grating thereby changing the angle of the light; see also Figs. 13a and 13b; paragraphs [0137], the angle of incidence of incoming light changes).  
Regarding claim 19, Walker in view of Hyde teaches the computer system according to claim 17, the program instructions further comprising Walker teaching program instructions to alter a surface of the optical carrier diffraction element (paragraph [0097], The control element controls the temperature of the grating 32 by heating or cooling. In further detail, the pitch of the grating 32, labelled d, is dependent on the temperature of the grating 32).  
Regarding claim 20, Walker in view of Hyde teaches the computer system according to claim 15, the program instructions further comprising Walker teaching program instructions to track a recipient's location and alter the optical carrier wavelength or optical carrier path according to the recipient's location (paragraph [0083], The sensor signals may be representative of a movement of the receiver and/or the transmitter; paragraph [0130], FIG. 12 shows a flowchart of a method implemented for the controller to vary or maintain a physical property of the wavelength-selective element over time to maintain alignment of the output beam with the detector; paragraph [0132], lines 1-5, At a second step 104, a determination of whether the signal has increased is made…If the comparison indicates that the signal has remained the same then the process continues back to step 102; paragraph [0135], Following steps 108 and 110, the process returns to step 102, where a further measurement of signal is made).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892). See further relevant prior arts listed below:
Barnett (US 2020/0322047): teaches a visible light communication method for communicating with a wireless network.
Horiguchi (US 2011/0261357): teaches an optical spectrum analyzer which includes a diffraction grating control unit.
Simpson (US 2014/0248058): teaches a method for providing free space optical communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637